Citation Nr: 1619426	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Eligibility for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, private attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 3, 1969 to December 10, 1969 with additional service from July 1969 to November 1969 in the United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  Jurisdiction subsequently transferred to the Regional Office (RO) in St. Louis, Missouri.  A videoconference hearing was held in March 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In a September 1970 rating decision, the RO denied the Veteran's claim of entitlement to service connection for aggravation of a nervous condition, which the RO reclassified as chronic brain syndrome, manifested by psychoneurosis associated with unknown causes.  The Veteran submitted a request to reopen the claim of entitlement to service connection for a neuropsychiatric condition in August 2014, and the RO reopened the issue in an October 2015 rating decision and confirmed and continued the previous denial.  The Veteran, through his attorney representative, expressed disagreement with the October 2015 denial at the March 2016 Board hearing on the present appeal.  

Effective March 24, 2015, VA only accepts issues listed on a timely-filed VA Form 21-0958, Notice of Disagreement (NOD), in cases where the AOJ provides the form for the purpose of initiating an appeal.  38 C.F.R. § 20.201 (2015).  Thus, if the decision notice was sent prior to March 24, 2015, then an NOD does not need to be submitted on a VA Form 21-0958, and an appeal may be raised by expressing disagreement with a rating decision in writing or on the record at a hearing.  Veterans Benefits Administration has interpreted this to mean that if the decision notice was sent on or after March 24, 2015, and the decision notice included the appropriate form, then an NOD must be submitted on a VA Form 21-0958 to effectively initiate an appeal.  See M21-1, I.5.B.1.b.  A notice letter, sent to the Veteran in October 2015, informed him of the continued denial of his claim for service connection for chronic brain syndrome manifested by psychoneurosis, and stated that he must complete and return the enclosed VA Form 21-0958, Notice of Disagreement, within one year in order to initiate his appeal.  As a Notice of Disagreement has not yet been filed on the standard form, as is required by 38 C.F.R. § 20.201, an appeal of the October 2015 denial of service connection has not yet been initiated, but may still be raised if such form is submitted prior to the expiration of the one year period following notice of the October 2015 rating decision.  As no appeal of the denial of service connection for chronic brain syndrome manifested by psychoneurosis has been initiated via submission of an NOD and subsequently perfected by the submission of a VA Form 9, following issuance of a Statement of the Case, the Board does not have jurisdiction over this matter at the present time.


FINDING OF FACT

The Veteran did not have at least 90 days of active service during a Period of War and was not discharged from service due to a service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

As will be explained in greater detail below, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances,  where the law rather than the underlying facts or development of the facts is dispositive, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002). 

VA employees, including Board personnel, have a duty when conducting a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the Veteran's October 2015 Board hearing, the undersigned discussed the elements required for entitlement to non-service-connected pension benefits and gave the Veteran the opportunity to clarify his position with respect to this claim.  There has been no allegation of a failure to comply with the hearing duties as laid out in 38 C.F.R. § 3.103(c)(2) (2015).  

Entitlement to Non-Service Connected Pension Benefits

VA will pay a pension to each veteran of a Period of War who is permanently and totally disabled from non-service connected disability not the result of his own misconduct. 38 U.S.C.A. §§ 1502, 1521 (West 2014). 

In pertinent part, basic eligibility for non-service connected pension benefits initially requires that a veteran have active military, naval, or air service of one of the following: (1) 90 days or more during a period of war; (2) 90 consecutive days or more when such period began or ended during a period of war; (3) an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) any number of days (at least one) during a period of war when discharged or released from such wartime service by reason of disability adjudged service-connected without presumptive provisions, or at time of discharge, had a service-connected disability/disabilities, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2015). 

The Veteran's military personnel records reflect that he served in the United States Air Force Reserve from July 9, 1969 to November 2, 1969 and on active duty in the regular Air Force from November 3, 1969 to December 10, 1969.  The Veteran thus has 38 days of active duty in the Air Force, and 86 days of service in the Air Force Reserve.  The entirety of the Veteran's air service took place during a Period of War, specifically, the Vietnam War, which is considered to encompass the inclusive period beginning on August 5, 1964 and ending on May 7, 1975 in all cases of veterans who did not serve in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C. 101(29) (West 2014).

As defined by statute and regulation, active military, naval, or air service includes any period of Active Duty for Training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of Inactive Duty for Training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  The Veteran has not asserted, and the record does not otherwise indicate, that the Veteran was disabled from any injury incurred or aggravated during a period of ACDUTRA or INACDUTRA or from any disease incurred or aggravated in the line of duty during a period of ACDUTRA.  The Veteran's reserve service also does not otherwise qualify as active military, naval, or air service.  Qualifying service for a non-service-connected pension is the total period of active service, exclusive of time spent on furlough, on unpaid absence without leave (AWOL), under arrest without acquittal, in desertion, or while undergoing sentence of court martial.  See 38 C.F.R. § 3.15.  It does not include inactive Reserve service.

The Veteran thus has 38 days of active military, naval, or air service during the Vietnam War, but has not served in the active military, naval, or air service for 90 days or more during one or more Periods of War or for 90 days or more beginning or ending during a period of war.  In order to meet the preliminary criteria for eligibility for non-service connected pension benefits, the Veteran would therefore need to have been discharged or released from wartime service by reason of disability adjudged service-connected without presumptive provisions, or at the time of discharge from wartime service, have had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  The Veteran has not been awarded service connection for any disability.  The Board notes that the Veteran was discharged from his period of active wartime service for "brain syndrome manifested by psychoneurosis associated with unknown causes," which was found to have preexisted service and to have not been aggravated during service, and for which service connection was denied in September 1970 and October 2015 rating decisions.  The Veteran has argued that these denials were improper, and has continued to assert entitlement to service connection for this disorder, but at the present time, the disability has not been "adjudged service-connected" and there is no pending claim for service connection or denial of service connection for which a timely appeal has been initiated.

In conclusion, the Board finds that the Veteran does not have 90 days or more of active military, naval, or air service during one or more Periods of War, was not discharged from his period of active air service during the Vietnam War by reason of a disability "adjudged service-connected," and had no disabilities adjudged service-connected at the time of his discharge from air service during the Vietnam War which could have medically justified discharge for disability.  Therefore, the provisions of 38 U.S.C.A. §§ 1521 and 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility to non-service connected pension benefits, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for non-service connected pension benefits is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


